EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “determining a channel index based on a combination of a first channel status value indicated by first status information of the received channel measurement information from a first terminal of the second terminal pair and a second channel status value indicated by second status information of the received channel measurement information from a second terminal of the second terminal pair”, “scheduling a second service period for communication between the second terminal pair using the first channel index based on the determined channel index”, and “wherein the status information on the channel status of the first channel indicates a channel status value of the first channel as one of: a decode status representing that a measuring terminal in the second terminal pair receives communication data between the first terminal pair through the first channel with no errors, an idle status representing that the first channel is idle, a busy status representing that, while the first channel is busy, it is not clear whether the data between the first terminal pair is received with no errors, and an unknown status representing that, while the first channel is busy, it is not clear whether a transmission terminal in the first terminal pair is using the first channel or a reception terminal in the first terminal pair is using the first channel” 
Claims 7 and 11 include analogous limitations and are thus similarly allowable over the prior art of record.  
Claims 2-6, 8-10, and 12-16 depend from one of the above independent claims and art thus similarly allowable over the prior art for at least the reasons listed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 24, 2021